ORDER

PER CURIAM.
Ronald Wright (“Wright”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. A jury convicted Wright of first-degree murder, Section 565.020, armed criminal action, Section 571.015, and first-degree burglary, Section 569.120. This Court affirmed Wright’s convictions and sentences on direct appeal in State v. Wright, 376 S.W.3d 696 (Mo.App.E.D.2012). Thereafter, Wright filed his amended motion for post-conviction relief and request for an evidentiary hearing asserting that his trial counsel was constitutionally defective for (1) failing to assure that his mental health *536expert understood that methamphetamine-induced psychosis is not a mental disease or defect that negates the requisite mental state for first-degree murder under prevailing Missouri law; (2) failing to present testimony about Wright’s drug-induced psychosis to explain his conduct after the crimes; and (3) failing to object to the State’s improper closing argument. The motion court denied Wright’s Rule 29.15 motion without an evidentiary hearing. Wright appeals the judgment of the motion court.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).